Debevoise & Plimpton llp 919 Third Avenue New York, NY 10022 Tel www.debevoise.com Kevin M. Schmidt Partner Tel Fax kmschmidt@debevoise.com November 13, 2012 Ms. Peggy Kim Special Counsel Office of Mergers & Acquisitions United States Securities and Exchange Commission Washington, D.C.20549 Re: Helix BioMedix, Inc Amendment No. 1 to Schedule 13E-3 Filed October 23, 2012 File No. 005-80581 Amendment No. 1 to Preliminary Proxy Statement on Schedule 14A Filed October 23, 2012 File No. 033-20897 Dear Ms. Kim: As we discussed on our telephone call of November 8, 2012 with you and Mark Worthington of Summit Law Group, outside counsel to Helix BioMedix, Inc. (the "Company"), we act as counsel to Mr. Frank Nickell.We respectfully submit the following supplemental information in support of the position that neither Mr. Nickell nor RBFSC Inc. is directly or indirectly "engaged" in the Company's contemplated going private transaction, and thus neither is a filing person for purposes of Schedule 13E-3. 1. You inquired as to whether Mr. Nickell has received material non-public information from the Company at the time of or following the March 2012 Letter of Credit transaction.The Company has informed Mr. Nickell that the Company does not believe it provided him any such information and Mr. Nickell does not recall receiving any such information, including in the context of the call discussed in Item 2 below.In general, Mr. Nickell recalls only receiving financial and other data from the Company on a sporadic basis when the Company would approach him to seek an additional debt or equity investment.At some point in the past, Mr. Nickell signed a confidentiality agreement with the Company in connection with receiving such information, but that agreement has since expired. 2. You inquired as to whether additional information could be provided about the June 4, 2012 call that Mr. Nickell received from the Company's chief executive officer, Mr. Beatty, and Jeffrey A. Miller, a member of the board, in which Mr. Nickell was informed of a potential going private transaction.The summary of that discussion from the proxy is quoted below: ***** Ms. Peggy Kim
